Motion Prepared and Submitted by the following UNREPRESENTED DEBTOR:

Name: Susan Brown

Address: 1319 bishoa rd
Chehalis Wa 98532

Phone No.: 407 489 3665

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

In re:
Susan Brown

 

, Bankruptcy Number _19-43853

Debtor(s). Chapter 7 __

 

MOTION TO _ appear before the judge about said properties

 

The Debtor(s) hereby move(s) the Court for an Order to stop the proceeding on properties

 

for the following reasons:

| was misinformed about the ownership of the 2 preperties. (1327 bishop rd and 1319 bishop rd
Chehalis WA 98532)

 

| was granted the property on Franklin Ave during the bankruptcy and filled out proper paperwork and
have been current on them

 

Information | want to discuss infront of the judge

3.

 

Dated this 29th day of _July , 20 20

: sy ACD Coren RR Ase
Unrepresented Debtor
Notice of Hearing Prepared and Submitted by the following UNREPRESENTED DEBTOR:
Name: Susan Brown

Address: 1319 bishop rd
Chehalls Wa 98532

Phone No. 407 489 3665

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

In re:

Susan Brown ' Bankruptcy Number _19-43853

Debtor(s). Chapter 7 __

 

NOTICE OF HEARING

 

Notice is hereby given that Debtor'(s) attached Motion shall be heard on at

before the Honorable at

 

Dated this day of , 20

 

Unrepresented Debtor
Certificate of Service:

I certify that on , (mailed a copy of the foregoing Motion and Notice of
Hearing to the following patties:

All parties on the attached mailing matrix.

 

 

 

Trustee

 

 

 

United States Trustee

 

Unrepresented Debtor
